EXHIBIT 99.2 FEDERAL DEPOSIT INSURANCE CORPORATION Washington, D.C. 20429 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2007 Certificate Number 14028 FIRST GUARANTY BANK (Exact name of registrant as specified in its charter) Louisiana 72-0201420 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification Number) 400 East Thomas Street Hammond, Louisiana 70401 (Address of principal executive office) (Zip Code) (985) 345-7685 (Telephone number, including area code) Securities registered pursuant to Section 12(B) of the Act: None Securities registered pursuant to Section 12(G) of the Act: Title of each class Name of each exchange on which registered Common Stock, $1 par value per share None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes [X]No [ ] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Yes [ ]No [X] As of March 31, 2007, 5,559,644 shares of $1 par value common stock were issued and outstanding. ADDITIONAL INFORMATION FIRST GUARANTY BANK (the "Bank") is subject to the informational requirements of the Securities Exchange Act of 1934 and in accordance therewith files periodic reports, proxy statements and other information with the Federal Deposit Insurance Corporation (the "FDIC"). Such reports, proxy statements and other information can be inspected and copied at the public reference facilities maintained by the FDIC at 550 Seventeenth Street, N.W., Washington, DC 20429. Copies of such material can be obtained by mail from the Public Reference Branch of the FDIC at 550 Seventeenth Street, N.W., Washington, DC 20429 at prescribed rates. 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements STATEMENTS OF CONDITION (in thousands, except share data) March 31, December 31, 2007 2006 Assets (unaudited) Cash and cash equivalents: Cash and due from banks $ 20,889 $ 17,893 Interest-bearing demand deposits with banks 67 131 Federal funds sold 11,938 6,793 Cash and cash equivalents 32,894 24,817 Interest-bearing time deposits with banks 2,188 2,188 Investment securities: Available for sale, at fair value 122,761 111,353 Held to maturity, at cost (estimated fair value of $45,858 and $45,614, respectively) 46,856 46,999 Investment securities 169,617 158,352 Federal Home Loan Bank stock, at cost 1,360 2,264 Loans held for sale 1,487 1,049 Loans, net of unearned income 503,729 507,195 Less: allowance for loan losses 6,736 6,675 Net loans 496,993 500,520 Intangible assets, net 425 456 Premises and equipment, net 13,672 13,593 Other real estate, net 1,142 2,540 Accrued interest receivable 6,012 5,378 Other assets 2,800 3,330 Total Assets $728,590 $714,487 Liabilities and Stockholders' Equity Deposits: Noninterest-bearing demand $124,235 $122,540 Interest-bearing demand 203,146 185,308 Savings 39,868 41,161 Time 277,047 277,284 Total deposits 644,296 626,293 Short-term borrowings 6,846 6,584 Accrued interest payable 3,404 3,070 Long-term borrowings 10,453 17,984 Other liabilities 2,300 1,353 Total Liabilities 667,299 655,284 Stockholders' Equity Common stock: $1 par value - authorized 100,000,000 shares; issued and outstanding 5,559,644 shares 5,560 5,560 $5 par value - authorized 600,000 shares; no shares issued and outstanding - - Surplus 26,459 26,459 Retained earnings 29,746 28,089 Accumulated other comprehensive loss (474 ) (905 ) Total Stockholders' Equity 61,291 59,203 Total Liabilities and Stockholders' Equity $728,590 $714,487 See Notes to Financial Statements. 3 STATEMENTS OF INCOME (unaudited, in thousands, except shares and per share data) Three Months Ended March 31, 2007 2006 Interest Income: Loans (including fees) $10,501 $9,363 Loans held for sale 16 7 Deposits with other banks 23 23 Securities (including FHLB stock) 2,302 2,373 Federal funds sold 119 20 Total Interest Income 12,961 11,786 Interest Expense: Demand deposits 1,659 1,216 Savings deposits 50 35 Time deposits 3,107 2,593 Borrowings 274 332 Total Interest Expense 5,090 4,176 Net Interest Income 7,871 7,610 Provision for loan losses 187 830 Net Interest Income after Provision for Loan Losses 7,684 6,780 Noninterest Income: Service charges, commissions and fees 882 822 Net losses on sale of securities (66 ) - Net gains on sale of loans 38 20 Other 289 293 Total Noninterest Income 1,143 1,135 Noninterest Expense: Salaries and employee benefits 2,280 1,921 Occupancy and equipment expense 620 611 Net cost from other real estate & repossessions 266 60 Other 1,864 1,963 Total Noninterest Expense 5,030 4,555 Income Before Income Taxes 3,797 3,359 Provision for income taxes 1,308 1,150 Net Income $ 2,489 $2,209 Per Common Share: Earnings $0.45 $0.40 Cash dividends paid $0.15 $0.15 Weighted Average Common Shares Outstanding 5,559,644 5,559,644 See Notes to Financial Statements 4 STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (in thousands, except per share data) Accumulated Common Common Other Stock Stock Retained Comprehensive $1 Par $5 Par Surplus Earnings Loss Total Balance December 31, 2005 $5,076 $2,416 $24,527 $22,622 ($ 718 ) $53,923 Net income - - - 2,209 - 2,209 Change in unrealized loss on available for sale securities, net of reclassification adjustments and taxes - (723 ) (723 ) Comprehensive income 1,486 Cash dividends on common stock ($0.15 per share) - - - (833 ) - (833 ) Balance March 31, 2006 (unaudited) $5,076 $2,416 $24,527 $23,998 ($1,441 ) $54,576 Balance December 31, 2006 $5,560 $- $26,459 $28,089 ($ 905 ) $59,203 Net income - - - 2,489 - 2,489 Change in unrealized loss on available for sale securities, net of reclassification adjustments and taxes - 431 431 Comprehensive income 2,920 Cash dividends on common stock ($0.15 pershare) - - - (832 ) - (832 ) Balance March 31, 2007 (unaudited) $5,560 $- $26,459 $29,746 ($ 474 ) $61,291 See Notes to Financial Statements 5 STATEMENTS OF CASH FLOWS (unaudited, in thousands) Three Months Ended March 31, 2007 2006 Cash Flows From Operating Activities Net income $ 2,489 $ 2,209 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 187 830 Depreciation and amortization 6 406 Loss (gain) on sale of securities 66 - Gain on sale of assets (38 ) (16 ) ORE writedowns and (gain) loss on disposition 202 19 FHLB stock dividends (34 ) (20 ) Net (increase) decrease in loans held for sale (438 ) (121 ) Change in other assets and liabilities, net 972 (532 ) Net Cash Provided By Operating Activities 3,412 2,775 Cash Flows From Investing Activities Proceeds from maturities and calls of HTM securities 140 157 Proceeds from maturities, calls and sales of AFS securities 131,983 80 Funds invested in AFS securities (142,541 ) (4,250 ) Proceeds from sale of Federal Home Loan Bank stock 938 - Funds invested in Federal Home Loan Bank stock - (607 ) Net decrease (increase) in loans 3,027 (2,911 ) Purchase of premises and equipment (292 ) (194 ) Proceeds from sales of other real estate owned 1,508 386 Net Cash Used In Investing Activities (5,237 ) (7,339 ) Cash Flows From Financing Activities Net increase (decrease) in deposits 18,003 (18,123 ) Net increase in federal funds purchased and short-term borrowings 262 18,506 Repayment of long-term borrowings (7,531 ) (1,056 ) Dividends paid (832 ) (833 ) Net Cash Provided By (Used In) Financing Activities 9,902 (1,506 ) Net Increase (Decrease) In Cash and Cash Equivalents 8,077 (6,070 ) Cash and Cash Equivalents at the Beginning of the Period 24,817 28,451 Cash and Cash Equivalents at the End of the Period $ 32,894 $ 22,381 Noncash Activities: Loans transferred to foreclosed assets $ 313 $ 1,988 Cash Paid During The Period: Interest on deposits and borrowed funds $ 4,756 $ 3,752 Income taxes $ 200 $ 1,800 See Notes to Financial Statements 6 NOTES TO FINANCIAL STATEMENTS 1. Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles. These financial statements and the footnotes thereto should be read in conjunction with the annual financial statements for the year ended December 31, 2006. In the opinion of management, the accompanying unaudited financial statements contain all adjustments necessary for a fair presentation of the financial statements. Those adjustments are of a normal recurring nature. The results of operations for the three-month period ended March 31, 2007 are not necessarily indicative of the results expected for the full year. 2. Loans and Allowance for Loan Losses Loans at March 31, 2007 (unaudited) and December 31, 2006 were as follows: March 31, December 31, 2007 2006 (in thousands) Real estate $397,384 $413,319 Agricultural 17,778 16,359 Commerical and industrial 70,391 59,072 Consumer and other 18,560 18,880 Total loans before unearned income 504,113 507,630 Less: unearned income (384 ) (435 ) Total loans after unearned income $503,729 $507,195 Changes in the allowance for loan losses for the three months ended March 31, 2007 (unaudited) and the year ended December 31, 2006 are as follows: March 31, December 31, 2007 2006 (in thousands) Balance beginning of period $6,675 $7,597 Provision charged to expense 187 4,419 Loans charged off (239 ) (5,888 ) Recoveries 113 547 Allowance for loan losses $6,736 $6,675 The allowance for loan losses increased $61,000 in the first quarter of 2007, ending at $6.7 million. In the first three months of 2007, an $187,000 provision was charged to expense to provide for current loan losses and to maintain the allowance at an adequate level commensurate with Management’s evaluation of the risks inherent in the loan portfolio. Loans charged off during 2007 totaled $239,000 with recoveries of $113,000. 3. Mortgage Loans In 2005, the Bank discovered mortgage loans and commitments originated in one branch which involved irregularities that suggest that many of these mortgage loans had been made against overvalued collateral on the basis of misleading loan applications. As of December 31, 2006 the aggregate principal balance on these loans was approximately $2.5 million. The allowance for loan losses to provide for any potential future losses relating to these 11 remaining home mortgage loans totaled $206,000. For the year ended December 31, 2006, the Bank charged off approximately $4.6 million as a result of these mortgage loans. As of March 31, 2007 the aggregate principal balance on these loans was approximately $1.8 million. At March 31, 2007, the Bank allocated $206,000 of the $6.7 million allowance for loan losses in order to provide for potential losses relating to the four remaining home mortgage loans. 7 4. Income Taxes On January 1, 2007, the Bank adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN48”).FIN 48 clarifies the accounting for uncertainty in income taxes recognized in accordance with SFAS No. 109,
